Citation Nr: 0731546	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-37 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for Post-Traumatic Stress 
Disorder (PTSD).


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The Board notes that the veteran requested a travel board 
hearing which was scheduled for March 2006.  The veteran did 
not attend the scheduled hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran's zip code was changed on 
correspondence from 01902 to 01904 during the course of the 
appeal.  This appears to arise from a December 2004 letter 
from the veteran in which the typed address indicated the 
01904 zip code.  Subsequent correspondence by the veteran's 
representative, however, listed the prior 01902 zip code.  
None of the correspondence has been returned as 
undeliverable.  However, on remand, the RO/AMC should seek 
clarification from the veteran as to his correct zip code. 

In a July 2004 letter, the RO informed the veteran generally 
of the evidence needed regarding the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for PTSD.  The RO did not, however, inform 
him of the specific evidence needed to satisfy the element or 
elements of the claims that were the basis for the prior 
denial (i.e., that there was no verified in-service 
stressor).  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Additionally, the RO did not provide the veteran with an 
additional PTSD questionnaire in order for the veteran to 
properly frame his additional evidence necessary to provide a 
verifiable stressor.  On remand, the veteran should be so 
notified and a PTSD questionnaire should be provided. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to clarify his 
correct zip code.

2.  Ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the request to reopen the claim 
for service connection for PTSD.  The 
notice should address what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection for PTSD that were found 
insufficient in the previous denial, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  A PTSD 
questionnaire should be included with the 
notice.  

3.  Review the veteran's claim as to 
whether new and material evidence has been 
received to reopen a claim for service 
connection for PTSD.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran, and provide an 
opportunity to respond before the case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

